Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Nidhi Bansal on 05/31/2022.
The application has been amended as follows:

1.	(Currently Amended) A network access method implemented by a terminal and comprising:
obtaining a priority of a first network service;
determining, according to a relationship between the priority and a network service class and stored in the terminal, the network service class required for performing the first network service, wherein the relationship indicates a correspondence between a value range of the priority and the network service class, and wherein the network service class indicates a network quality;
obtaining a first network service class of a first network currently accessed by the terminal;
accessing a second network when the first network service class is lower than the network service class; 
performing the first network service using the second network when the first network service class is lower than the network service class, wherein a second network service class of the second network is higher than the first network service class;
counting a first bandwidth occupancy rate in the second network; and
accessing a wide area network (WAN) by simultaneously using the second network and at least one network different from the second network when the first bandwidth occupancy rate is greater than a first threshold.

2.	(Original) The method of claim 1, further comprising:
monitoring M quality of service parameters of each of N networks accessible to the terminal, wherein the M quality of service parameters comprise at least one of a delay, a jitter value, a bit error rate, a maximum transmission rate, a minimum transmission rate, or an average transmission rate, wherein N is an integer greater than 1, and wherein M is an integer greater than or equal to 1; and
determining a network service class of each of the N networks according to the M quality of service parameters of each of the N networks, wherein the N networks comprise the first network and the second network.

3.	(Original) The method of claim 2, wherein determining, by the terminal, the network service class of each of the N networks comprises:
determining, for each of the N networks, whether each of the M quality of service parameters of each network meets a corresponding preset threshold condition;
counting a quantity of quality of service parameters in the M quality of service parameters meeting the corresponding preset threshold condition; and
determining a network service class of each of the N networks according to the quantity of quality of service parameters, wherein a larger quantity of quality of service parameters indicates higher network quality of service indicated by the network service class of the network.

4.	(Cancelled) 

5.	(Original) The method of claim 1, further comprising:
counting a second bandwidth occupancy rate in the first network when the first network service class is higher than or equal to the network service class required for performing the first network service; and
accessing a wide area network (WAN) by simultaneously using the first network and at least one network different from the first network when the second bandwidth occupancy rate is greater than a second threshold.

6.	(Original) The method of claim 1, wherein accessing, by the terminal, the second network comprises:
comparing a second tariff of the second network with a first tariff of the first network; and
accessing the second network when the second tariff is lower than the first tariff.

7.	(Original) The method of claim 6, further comprising:
determining a candidate network from the N networks accessible to the terminal when the second tariff is higher than the first tariff, wherein a network service class of the candidate network is higher than the first network service class of the first network, and wherein a tariff of the candidate network is lower than the second tariff;
using the candidate network as the second network; and
accessing the second network.

8.	(Original) The method of claim 1, wherein obtaining the priority of the first network service comprises:
obtaining an internet protocol (IP) packet of the first network service;
parsing a type of service (TOS) field in the IP packet; and
determining the priority of the first network service according to the TOS field.

9.	(Currently Amended) A terminal, comprising: 
a memory;
a bus;
a radio frequency RF circuit coupled to the memory using the bus and configured to:
obtain a priority of a first network service; and 
obtain a first network service class of a first network currently accessed by the terminal; and
a processor coupled to the memory and the RF circuit using the bus and configured to: 
determine, according to a relationship between the priority and a network service class and stored in the memory, the network service class required for performing the first network service, wherein the relationship indicates a correspondence between a value range of the priority and the network service class, and wherein the network service class indicates a network quality; 
access a second network when the first network service class is lower than the network service class; 
perform the first network service using the second network when the first network service class is lower than the network service class, wherein a second network service class of the second network is higher than the first network service class;
count a first bandwidth occupancy rate in the second network; and
access a wide area network (WAN) by simultaneously using the second network and at least one network different from the second network when the first bandwidth occupancy rate is greater than a first threshold.

10.	(Original) The terminal of claim 9, wherein the RF circuit is further configured to monitor M quality of service parameters of each of N networks accessible to the terminal, wherein the M quality of service parameters comprise at least one of a delay, a jitter value, a bit error rate, a maximum transmission rate, a minimum transmission rate, or an average transmission rate, wherein N is an integer greater than 1, wherein M is an integer greater than or equal to 1, wherein the processor is further configured to determine a network service class of each of the N networks according to the M quality of service parameters of each of the N networks, and wherein the N networks comprise the first network and the second network.

11.	(Original) The terminal of claim 10, wherein in a manner of determining the network service class of each of the N networks, the processor is further configured to:
determine, for each of the N networks, whether each of the M quality of service parameters of each network meets a corresponding preset threshold condition;
count a quantity of quality of service parameters in the M quality of service parameters meeting the corresponding preset threshold condition; and
determine a network service class of a network according to the quantity of quality of service parameters, wherein a larger quantity of quality of service parameters indicates higher network quality of service indicated by the network service class of the network.

12.	(Cancelled) 

13.	(Original) The terminal of claim 9, wherein the processor is further configured to: 
count a second bandwidth occupancy rate in the first network when the network service class of the first network is higher than or equal to the network service class required for performing the first network service; and
access a wide area network (WAN) by simultaneously using the first network and at least one network different from the first network when the second bandwidth occupancy rate is greater than a second threshold.

14.	(Original) The terminal of claim 9, wherein the processor is further configured to:
compare a second tariff of the second network with a first tariff of the first network; and
access the second network when the second tariff is lower than the first tariff.

15.	(Original) The terminal of claim 14, wherein the processor is further configured to:
determine a candidate network from the N networks accessible to the terminal when the second tariff is higher than the first tariff, wherein a network service class of the candidate network is higher than the first network service class of the first network, and wherein a tariff of the candidate network is lower than the second tariff; 
use the candidate network as the second network; and 
access the second network.

16.	(Original) The terminal of claim 9, wherein the RF circuit is further configured to obtain an internet protocol (IP) packet of the first network service, and wherein the processor is further configured to:
parse a type of service (TOS) field in the IP packet; and 
determine the priority of the first network service according to the TOS field.

17.	(Currently Amended) A computer program product comprising instructions for storage on a non-transitory medium and that, when executed by a processor, cause an apparatus to:
obtain a priority of a first network service;
determine, according to a relationship between the priority and a network service class and stored in the terminal, the network service class required for performing the first network service, wherein the relationship indicates a correspondence between a value range of the priority and the network service class, and wherein the network service class indicates a network quality; 
obtain a first network service class of a first network currently accessed by the terminal; 
access a second network when the first network service class is lower than the network service class; 
perform the first network service using the second network when the first network service class is lower than the network service class, wherein a second network service class of the second network is higher than the first network service class;
count a first bandwidth occupancy rate in the second network; and
access a wide area network (WAN) by simultaneously using the second network and at least one network different from the second network when the first bandwidth occupancy rate is greater than a first threshold.

18.	(Original) The computer program product of claim 17, wherein the instructions further cause the apparatus to:
monitor M quality of service parameters of each of N networks accessible to the terminal, wherein the M quality of service parameters comprise at least one of a delay, a jitter value, a bit error rate, a maximum transmission rate, a minimum transmission rate, or an average transmission rate, wherein N is an integer greater than 1, and wherein M is an integer greater than or equal to 1; and
determine a network service class of each of the N networks according to the M quality of service parameters of each of the N networks, wherein the N networks comprise the first network and the second network.

19.	(Original) The computer program product of claim 18, wherein in a manner of determining the network service class of each of the N networks, the instructions further cause the apparatus to:
score the monitored M quality of service parameters according to a weight of each quality of service parameter; and
determine the network service class of each of the N networks according to a scoring result.

20.	(Cancelled) 

21. 	(Previously Presented) The computer program product of claim 17, wherein in a manner of obtaining the priority of the first network service, the instructions further cause the apparatus to: 
obtain an internet protocol (IP) packet of the first network service;
parse a type of service (TOS) field in the IP packet; and
determine the priority of the first network service according to the TOS field.

Allowable Subject Matter
Claims 1-3, 5-11, 13-19, 21 are allowed. The prior art of record fails to disclose the feature for counting a first bandwidth occupancy rate in the second network; and accessing a wide area network (WAN) by simultaneously using the second network and at least one network different from the second network when the first bandwidth occupancy rate is greater than a first threshold, as recited in claim 1, and similarly recited in claims 9, 17.

Terminal Disclaimer
The terminal disclaimer filed on 6/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number: 10,841,189 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. (Pat No.: 10,454,839) discloses techniques for implementing deadlock avoidance in a leaf-spine network are described. In one embodiment, a method includes monitoring traffic of a plurality of packets at a leaf switch in a network having a leaf-spine topology. The method includes marking a packet with an identifier associated with an inbound uplink port of the leaf switch when the packet is received from one of a first spine switch and a second spine switch. The method includes detecting a valley routing condition upon determining that the packet marked with the identifier is being routed to an outbound uplink port of the leaf switch to be transmitted to the first spine switch or the second spine switch. Upon detecting the valley routing condition, the method includes dropping packets associated with a no-drop class of service when a packet buffer of the inbound uplink port reaches a predetermined threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464